Having alleged in their petition that appellee's employés in charge of the train "saw the deceased and realized his danger and negligently failed to use ordinary care to prevent him from injury," and having alleged, further, that said employés, knowing that the deceased had not seen the train and was not likely to see or hear it before he went upon the crossing, "made no effort to notify him of the danger or to stop him or to prevent him from crossing and negligently failed to blow the whistle or ring the bell or apply the brakes or stop or slow down the train," appellants requested the trial court to have the jury to find whether said employés "discovered the peril of deceased and realized his danger" in time to have avoided the collision "by the means at hand." The refusal of the court to submit such an issue is the basis of the first assignment in appellants' brief. We think the evidence relied upon as presenting such an issue did not do so, and that the action of the court complained of was not error. That evidence consisted alone of testimony that the employés in charge of the train, had they been keeping a proper lookout, could have seen the automobile at such a distance from the crossing as would have enabled them to have avoided the collision had they then known it would go thereon. But there was no testimony tending to show that, if they saw the automobile, they had any reason whatever to believe, before it was too late to have avoided the collision, that deceased did not know the train was approaching and would go upon the crossing in ignorance of the fact that it was. The jury might have found from the fact that the employés could have seen the automobile approaching the crossing in time to have avoided the accident that they did see it, but to make the issue in question there must have been testimony warranting the further finding that they had reason to believe at that time that the automobile might go upon the crossing. Railway Co. v. Price (Tex.Com.App.) 240 S.W. 524.
Another reason why appellants' contention with reference to the issue in question should be overruled is stated in the opinion of the court in the case cited. There, as here, the jury found that the employé in charge of the train did not keep a lookout for persons on the crossing. In disposing of a contention made that the testimony raised an issue of discovered peril, not submitted to the jury, but which, it should have been assumed in support of the judgment, it was asserted, was found by the court in the appellee's favor, the Commission of Appeals said:
"The specific finding of the jury, however, to the effect that those in charge of the train did not keep a lookout ahead to discover any one who might be upon the crossing and in danger of being injured removes the issue of discovered peril from the domain of controversy, and eliminates any possible question that might otherwise be raised concerning the inference which the evidence will reasonably permit of being drawn."
Appellants, having further alleged that appellee was guilty of negligence in not maintaining the crossing in proper condition, and having adduced testimony showing that the ground inside the rails was not on a level therewith, requested the court to have the jury find whether the crossing was in a proper and safe condition or not, and complain because the court refused to submit such an issue. There is no merit in the complaint. Had the issue been submitted and determined in appellants' favor, the court nevertheless should have rendered the judgment he did render on the finding that the deceased was guilty of contributory negligence in failing to look and listen for the train. *Page 751 
The contention remaining undisposed of is that the findings (1) that the deceased was guilty of contributory negligence in the respect stated above, and (2) that he did not know the train was approaching when he drove upon the crossing, were conflicting, and therefore that the finding of negligence on the part of the deceased did not warrant the judgment rendered. The contention is overruled. As we construe the findings, they meant that the deceased did not know the train was approaching the crossing because of his negligence in failing to look and listen for it. So construed, they did not conflict with each other.
The judgment is affirmed.